DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2021 and September 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites that the stiffness of the circumferential reinforcement is greater than a stiffness of the rubber mixture of the rest of the tread but then stiffness of under layer is less than or equal to stiffness of reinforcement element. Since the underlayer is claimed as part of the tread, the recitation that the stiffness could be equal to the reinforcement element contradicts the earlier 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Shimizu (JP2010-215115; machine translation relied upon) in view of Pallot II (US Pub. No. 2018/0304693).
The applied reference Pallot II has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 11, Shimizu teaches a tire comprising a crown reinforcement 4 and a tread 6 radially outside the crown reinforcement, the tread comprising a plurality of tread pattern elements, a plurality of circumferential grooves, a circumferential reinforcement (hump portion extending above the rest of the base rubber layer 6B around where d2 is shown) made up of a rubber mixture with a stiffness (dynamic elastic modulus is a type of stiffness) greater than a stiffness of the rubber mixture of the rest of the tread, an underlayer (the lower portion of layer 6B) disposed radially inside of the circumferential reinforcement and radially outside of the crown reinforcement, the tire inherently is capable of having an outer side and an inner side (the left hand side is taken to be the claimed outer side), wherein the circumferential reinforcement has a reinforcing element positioned in the tread pattern elements disposed axially on the outside with respect to one of the first and second circumferential grooves, wherein the circumferential reinforcing elements extend radially from a radially exterior surface of the underlayer towards the outside of the tread with an axial width which decreases gradually and over a partial or total height of a thickness of the tread, wherein the tread pattern elements disposed axially on the inside with respect to the first circumferential groove (leftmost circumferential groove) do not have reinforcing elements disposed close to the axially inner faces of the groove, and a stiffness of the underlayer is equal to the stiffness of the rubber mixture of the circumferential reinforcement (machine 
Regarding claim 12, Shimizu teaches that the height d3 is less than or equal to 0.4 x d1 (machine translation at page 3), thus teaching or suggesting that a hump can be located at this point (such a hump being taken to be externally adjacent to the first circumferential groove), therefore it would have been obvious to use a hump at point d3 as being taught or suggested by Shimizu.
Regarding claims 13 and 17, Shimizu teaches half of the tread (figure 1), and it would have been immediately apparent or obvious to one of ordinary skill in the art to use a symmetrical tread as the most common and conventional tire tread in order to achieve the conventional benefits. For such a configuration, the tread has at least three circumferential grooves with a reinforcing element positioned in the tread adjacent to the third circumferential groove.
Regarding claims 15-16, for a symmetric configuration as set forth above with regards to claim 12, the circumferential reinforcement also has reinforcing element that are internally adjacent to the two circumferential grooves axially closest to the inner side of the tire.

Regarding claim 20, Shimizu teaches that d1 is between 3 mm and 12 mm (machine translation at page 3), thus for conventional groove depths, teaches a height range which overlaps the claimed range of at least half the height of the adjacent circumferential grooves. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim(s) 11-14 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Furuya (JP04-252707; machine translation relied upon) in view of Pallot II (US Pub. No. 2018/0304693).
The applied reference Pallot II has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 12-14, Furuya teaches that the tire has four circumferential grooves, and that each circumferential groove has a reinforcing element externally adjacent thereto (figure 1).
Regarding claim 20, Furuya teaches that the top part extends at least half the height of the lateral faces of adjacent circumferential grooves (figures 1-5).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Pallot II as applied to claim 11 above, and further in view of Pallot (WO2016/202703).
Regarding claim 19, Shimizu (combined) does not specifically disclose that an angle of two lateral walls of a reinforcing element is between 35 and 45 degrees. Pallot teaches using a circumferential reinforcing element 12 in the shape of a wedge where the angle of the two sidewalls is preferably between 35 and 45 degrees, for example 40 degrees (machine translation at page 7). It would have been obvious to one of ordinary skill in the art to use a circumferential reinforcing element with a shape and angle as taught by Pallot in the tire of Shimizu (combined) as a known shape of a circumferential reinforcing element with the predictable result of providing circumferential reinforcement of the adjacent circumferential groove.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Pallot II as applied to claim 11 above, and further in view of Losi (US Pub. No. 2008/0105353).
Regarding claim 19, Shimizu (combined) does not specifically disclose that an angle of two lateral walls of a reinforcing element is between 35 and 45 degrees. Losi teaches a triangular reinforcing element 12 (paragraph [0087]) wherein the ratio of height to width can range from about 1:20 to about 4:1 (paragraph [0084]; figure 1a), such a range resulting in an angle between the lateral walls overlapping the claimed range of between 35 and 45 degrees. It would have been obvious to one of 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pallot III (US Pub. No. 2018/0186189) also teaches providing a circumferential reinforcement with a dynamic shear modulus G* of greater than 20 MPa (paragraph [0052]), but a rejection has not been made over it because it would merely be duplicative of the current rejections.
The reference Pallot III has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This reference might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 11-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Pallot II as is set out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	December 9, 2021
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749